In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
      ___________________________

           No. 02-19-00178-CR
      ___________________________

       CARL ROBERSON, Appellant

                     V.

           THE STATE OF TEXAS


   On Appeal from the 362nd District Court
            Denton County, Texas
       Trial Court No. F-2013-1844-D


  Before Sudderth, C.J.; Gabriel and Kerr, JJ.
Memorandum Opinion by Chief Justice Sudderth
                           MEMORANDUM OPINION

       On May 8, 2019, pro se appellant Carl Roberson filed a “Motion Asking Court

to ‘Appeal,’” attempting to appeal his November 13, 2014 felony DWI conviction in

trial court cause number F-2013-1844-D. Roberson had pleaded guilty to that offense

in exchange for a 20-year sentence, and the trial court’s certification of his right to

appeal in that case stated that the case was a plea-bargain case, that he had no right of

appeal, and that he had waived the right of appeal.

       We informed Roberson of our concern that we lacked jurisdiction over the

appeal because we do not have the authority to grant an out-of-time appeal, see Slaton

v. State, 981 S.W.2d 208, 210 (Tex. Crim. App. 1998), and do not have jurisdiction

over postconviction applications under code of criminal procedure article 11.07, see

Tex. Code Crim. Proc. Ann. art. 11.07. We asked him to file a response showing

grounds for continuing the appeal by July 8, 2019, or we would dismiss the appeal.

See Tex. R. App. P. 44.3. Roberson filed a response, but it does not show grounds for

continuing his attempted appeal of his 2014 plea-bargained conviction. Accordingly,

we dismiss his appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d),

26.2(a), 43.2(f).

                                                      /s/ Bonnie Sudderth
                                                      Bonnie Sudderth
                                                      Chief Justice
Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: August 8, 2019

                                           2